DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-3, 5, 15-30, and 6, 11-14  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the term “prospective oil phase” in the claims in indefinite as to whether “oil phase” or oil phase containing residual water and emulsion is intended. The claim further mention “the phase”, and not to the “oil phase”, which raises concern as to whether the phase is oil or water, etc.  In assuming or considering that the “prospective oil phase” is a contaminated oil phase in claim 1; claims 3, 8, 22 are indefinite and render all independent claims indefinite, because these claims refer to the “prospective phase” a water phase, e.g. the phase content is water”.  The claim instead should refer to a predetermined level of water as contained in the oil phase. The appatus is connection to the separation process, as in claims 6 and 11-14 includes similar terminology of “prospective phase”, therefore they are indefinite with respect to the intended phase. However, it is clear in the specification that the process is directed to oil purification, and that the oil is recovered and further treated when it contains a predetermined low water level, as detected by the sensor, and further purified and further purified.
Allowable Subject Matter
Claims 1, 5-6, 11-14, 15-21, and 23-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The Examiner suggests the cancelation of claims 3, 8 and 22, since they are directed to the separation or treatment of a water phase, and not an oil phase.

Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive.  The arguments are not persuasive with respect to claims 3, 8, and 22.  Additional claims are persuasive for the selected “oil phase treatment”, as discussed in the specification, e.g. purification of oil.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141. The examiner can normally be reached 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA M FORTUNA/Primary Examiner, Art Unit 1779